   Case 1:16-cv-05255-AJN-JLC Document 203 Filed 12/10/18 Page 1 of 1




                   The Schwarz Firm PLLC
                                   Attorney at Law
                                  954 Lexington Ave., No. 261
                                New York, New York 10021-5013
Simon Schwarz, Esq.
Email: sschwarz@justice.com        Tel.: 347-852-3514



                                                        December 10, 2018
Via ECF

Hon. Allison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re: Lewis Family Group Fund LP, et al. v. JS Barkats PLLC et al., Case No. 16-cv-5255
(AJN)(JLC)

Dear Judge Nathan:

         I represent the Plaintiffs, Lewis Family Group Fund LP f/k/a Lewis Family
Investments Fund LP, LF Fund GP LLC, and Kelly Ann Lewis, in the above-captioned
matter. On November 21, 2018, the Court entered an Order (Dock. No. 199) extending an
already granted stay of this action dated Nov. 5, 2011 (Dock. No. 196), based on an
emergency letter motion by the Barkats Defendants on Nov. 2, 2018 (Dock. No. 195) to
which Plaintiffs did not have an opportunity to respond, for two additional weeks. The
Court also ordered the Barkats Defendants to “file a status update with this Court on or
before December 4, 2018” which provided a factual and legal basis for their requested
relief. (Dock. No. 199). The Order also gave Plaintiffs to file “any response by December
6, 2018” (id.) The Court did not give the Barkats Defendants permission to file a so-called
“Reply” by way of another detailed letter from Attorney Wolk (Dock. No. 202) replete
with new arguments. Therefore, Plaintiffs respectfully request that the Barkats Defendants’
improper Reply be either stricken from the record or Plaintiffs be given an opportunity to
respond to the multiple mischaracterization of new facts contained therein.

                                                        Respectfully,




                                             1
